Suit by Paul M. Drawdy against C.W. Adams and others to recover for breach of a contract to purchase grazing lands. Judgment for the plaintiff, and the defendants appeal.
Judgment affirmed.
The court below awarded the plaintiff-appellee a judgment in the sum of $18,023 for the breach of a contract to purchase 35,980 acres of grazing lands situated in Brevard County, Florida, at the price of $3 per acre. The defendant-appellant, after the expiration date of plaintiff's option, purchased the same land at the price of $2.55 per acre and the measure of plaintiff's damages allowed below was 45 cents per acre. Various reasons are argued for a reversal viz.: (1) plaintiff's option was without consideration; (2) title to Section 16 was defective; (3) plaintiff failed to tender a deed to the acreage; (4) the suit abated on the death of Dr. Adams; (5) the contract of the parties limited plaintiff's recovery to the sum of $10,000.00; (6) other assignments are argued here.
The language and action on the part of Dr. Adams in the office of Mr. Summerlin at Winter Haven, where the parties met to close the trade, are a sufficient answer or answers to the questions posed here for adjudication. The evidence clearly shows and the lower court held that Dr. Adams did not act in good faith in refusing to abide by and carry out the terms of his written contract. The burden of showing error was on the appellant. We have carefully considered the contentions of counsel but fail to find error in the record.
Affirmed.
THOMAS, C.J., and TERRELL, CHAPMAN and SEBRING, JJ., concur.